McLaughlin, J.:
The defendant was convicted of the crime of grand larceny in' the second degree and sentenced to be imprisoned in State’s prison for a term of not less than four nor more' than five years. The *432indictment contained four counts charging him as follows: (1) With grand larceny in the second degree in having obtained by certain false pretenses set forth in the indictment, the sum of thirty-seven dollars from one Tobli; (2) with having obtained said sum from Toth by force; (3) with having obtained said sum from Toth by impersonating one Lederer; and (4) with receiving said sum from Toth by falsely asserting and pretending that he represented Lederer. The learned recorder, in his charge to 'the jury, withdrew from their consideration the third and fourth counts.
The judgment of conviction is attacked upon the ground that the evidence did not justify a finding that the defendant was guilty of the crime charged; that the court erred in the admission and exclusion of testimony; and that the charge to the jury was erroneous.
The testimony on the part of the People tended to show that the complaining witness Toth, a native of Hungary — but who had resided in this country for some four years prior to March, 1905 — was working at that time-with four compatriots in the State of Pennsylvania; that towards the end of this month one of these Hungarians, Kovacs — in reply to a circular advertisement from Hugo Lederer’s Bank of Exchange— wrote Lederer, of whom Totli knew through his custom of remitting funds through said bank — inclosing a money order for twenty-five dollars — five dollars of which was for himself and the remainder for his four companions, asking that such amount be applied towards the purchase of tickets to be obtained for them from Hew York city to Oderburg, via Bremen or Hamburg; that April sixth following, the five Hungarians arrived in Hew York and started out to find Lederer’s; they were accosted by one McGowan, an expressman, whom they informed of their desire; that McGowan collected their baggage checks and one- dollar apiece, wrote Lederer’s name on a slip of paper fro'm his note book, and put them in his wagon, instructing his brother Charles as to their destination; that instead of being taken to Lederer’s at Ho. 53 Avenue B they were taken to defendant’s office, Ho. 53 Greenwich "street, where they were met by a clerk named Adam ; that when defendant appeared, Kovacs immediately asked him to identify himself and to produce the letter previously written Lederer, but both Kovacs and Toth were satisfied with the *433reply that he had received the money, would apply it towards the purchase price of the tickets, and would show the letter to them when the office was opened at nine o’clock ; that as a further proof of his identity defendant exhibited a card bearing Lederer’s name, which was attached to his clothing, and an envelope on which was Lederer’s address printed as they had been accustomed to see it through their previous correspondence with the hank; that the price of a ticket on a fast boat to Hamburg or Bremen and thence to Oderburg, offered by Lederer, was forty-two dollars, and the Hungarians thereupon paid thirty-seven dollars each, supposing this amount, with the five dollars previously sent, would procure a ticket the way they desired to go; that Adam wrote out and delivered receipts for these payments ; that the baggage did not arrive at defendant’s place of business until one o’clock and he then informed them they could not sail that day; that having remained at defendant’s hotel all night, Kovacs and another of the party named Janos started out after breakfast, and by means of one of Lederer’s envelopes which Kovacs possessed found Hugo Lederer’s and stated the situation to Max Lederer; that a representative from the bank then went to see defendant, told him of the complaint of the Hungarians that he had represented himself to be Lederer, and asked what way and on what boat he intended to have them sail; that the defendant’s reply was evasive, but he gave instructions for the men to be on hand the next morning at nine o’clock; that upon their arriving at that time defendant went out and returned with tickets on the Prince Line, so called, carrying them to Oderburg via Maples, a much longer route, and costing twenty-nine dollars instead of forty-two dollars; that dissatisfaction with the tickets being expressed by the Hungarians, the defendant offered to return thirty dollars to each, which they refused, demanding the thirty-seven dollars which they had paid him and which he refused to return; that finally—apparently at the suggestion of Lederer’s representative — they took the tickets which the defendant had purchased and left.
In behalf of the defendant, McGowan testified that he understood the Hungarians to say they wanted to go to a Hungarian agent, though he would not swear in response to a question of the *434court that he had not written Hugo Lederer’s name in his book at the time referred to in the testimony offered by the People.
Defendant’s other evidence, furnished in the main by himself, was to the effect that these men came to him in the usual manner of emigrants and were informed by him that they could sail on that day on a boat via the desired route if their baggage arrived in time; that he telephoned McGowan to hurry the baggage along, but it did not get there in time; that there was a large sign bearing his name over the office and that he did not represent himself to be Lederer, whose name was never mentioned until the day following the emigrants’ arrival, when he was informed of the remittance sent to Lederer, and that he then advised the men to go to Lederer’s and demand the return of the amount as the ship on which they were to sail had been gone two days when they arrived at Hew York, following Lederer’s direction; that the whole matter was a scheme evidenced by the attempted coercion on the part of Lederer’s representative when he demanded twenty-five dollars from defendant for his own private gain, failing to receive which he took the emigrants away.
The foregoing is but a brief summary of the testimony offered by the People and the defendant. It is sufficient to say, however, that at the close of the trial a clear question of fact was presented as to whether or not the defendant obtained thirty-seven dollars from the complaining witness by falsely representing himself to be Hugo Lederer. The jury resolved this question in favor of the People, and there is an abundance of evidence to sustain the finding. Such finding established that the defendant was guilty of larceny (Penal Code, § 528, subd. 1), and the amount of money taken being more than twenty-five dollars made it grand larceny in the second degree. (Id. § 531, subd. 1.) ‘
The judgment of conviction, therefore, must be affirmed, unless errors were committed in. the other respects alleged. The appellant’s contention that Toth should have been allowed on cross-examination to testify in regard to the willingness of his companions and himself to accept the thirty dollars in place of the ticket when first offered by the defendant has no force, as their state of mind at that time — after they had parted with their money — had no bearing on defendant’s previous action. He could not fraudulently *435obtain from them their money and then when trouble arose over the transactions clear himself by offering to return either part or all of the money taken. His guilt or innocence depended upon the original transaction and not what thereafter took place.
Hor did the court err in sustaining the objection to the question put to Toth on cross-examination as to who had been paying his board at the lodging house where he was stopping. The inquiry related to an immaterial subject and in no way bore upon the credibility of the witness, and if for any reason it could be urged that this testimony should have been admitted, it was cured as appears by the charge, to which no exception was taken, to the effect that evidence had been received bearing on that subject which the jury might take into consideration in determining the credibility of the witnesses offered by the People. At most it was a mere technical error which could not have done the defendant any harm.
The ruling admitting Kovac’s letter to Lederer, in which was inclosed the money order referred to, was proper under the restrictions imposed. The same may be said of allowing Lederer to testify that he possessed cards similar to the one described by the People’s witnesses as having been worn by defendant.
Finally, it is urged that the court erred in refusing to charge at defendant’s request that the jury must be convinced beyond a doubt that defendant intended to appropriate the money to his own use. The court did not err in refusing to instruct the jury as requested; on the contrary, he would have erred had he done so. There was no obligation resting upon the People to present evidence that would satisfy the jury that the defendant was guilty beyond a doubt, but only beyond a reasonable doubt. (Code Grim. Proc. § 389.)
The judgment of conviction is right, and it and the order denying a motion for a new trial should be affirmed.
O’Brien, P. J., Lauohlin, Clarice and Houghton, JJ., concurred.
Judgment and order affirmed. Order filed.